539 So.2d 12 (1989)
Judy KIRSCHENBAUM and Samuel Kirschenbaum, Her Husband, Appellants,
v.
Roger REHFIELD, Sam Bloom, Sam Bloom, P.A., Thomas P. Feola, P.A. and Sam Bloom, P.A. and Thomas P. Feola, P.A. D/B/a Bloom & Feola, Appellees.
No. 88-340.
District Court of Appeal of Florida, Third District.
February 28, 1989.
Horton, Perse & Ginsberg, and Edward A. Perse, Carroll & Halberg, Miami, for appellants.
Ponzoli & Wassenberg, and Steven B. Sundook, Miami, for appellees.
Before BARKDULL, HUBBART and BASKIN, JJ.
*13 PER CURIAM.
This is an appeal by the plaintiffs Judy and Samuel Kirschenbaum from an adverse final summary judgment entered below in an action in which the plaintiffs sought to hold the defendant lawyers herein vicariously responsible for a criminal attack committed against the plaintiff Judy Kirschenbaum by a former investigator of the defendant lawyers. We affirm the final summary judgment under review because, as a matter of law, the criminal attack sued upon was entirely outside the scope of any apparent agency relationship the former investigator may have had with the defendant lawyers. This is so because (a) the attack in no way furthered the interests of the defendant lawyers who, in fact, represented the plaintiff Judy Kirschenbaum in a pending personal injury claim, and (b) the attack was motivated entirely by a malicious criminal purpose of the former investigator. See, e.g., Perez v. Zazo, 498 So.2d 463 (Fla. 3d DCA 1986); Sunshine Sec. & Detective Agency v. Wells Fargo Armored Servs. Corp., 496 So.2d 246 (Fla. 3d DCA 1986); Schwartz v. Zippy Mart, Inc., 470 So.2d 720 (Fla. 1st DCA 1985); Nazareth v. Herndon Ambulance Serv., Inc., 467 So.2d 1076 (Fla. 5th DCA), rev. denied, 478 So.2d 53 (Fla. 1985); see also Gibbs v. Air Canada, 810 F.2d 1529 (11th Cir.1987).
AFFIRMED.